DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is made Non-Final due to a new grounds of rejection.

Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. 
Applicant argues at page 9 of the Remarks that the normal model in Nomura ‘060 does not correspond to the related event in claim 1.  The examiner notes that Nomura ‘060 teaches a normal diagram (corresponding to the recited “related event” and a diagram for representing an error (corresponding to the recited “anomalous event”).  [Nomura ‘060, Figures 17 & 18 and ¶ 0171, error detection unit outputs a normal model to allow the user to compare and refer to the normal diagram and a diagram for representing an error].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 

In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or

2019 Revised Guidance, 84 Fed. Reg. at 52-56.

2019 Revised Guidance, Step 1
	Claims 1, 10, and 13 are respectively drawn to an apparatus, a method, and a medium, respectively, thus they fall into one of the four recognized statutory classes.

2019 Revised Guidance, Step 2A Prong One
	Apart from the “processors” and “computer-readable non-transitory recording medium”, independent claims 1, 10, and 13 recite limitations which are drawn to the abstract idea of a mental process.  See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v.
SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 
components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").
	Claims 1, 10, and 13 recite “acquiring, for an element related to an event detected as an anomalous event among events between a plurality of elements, an event that is related to the element and is different from the anomalous event, as a related event; and generating, based on the anomalous event and the related event, a relational graph that has the element as a vertex and a relation between the elements as a side and represents each of the anomalous event and the related event, in which the related event is displayed on a display screen in a mode different from a mode of the anomalous event, and the relational graph that does not display an event other than the anomalous event and the related event among the events on the display screen.” 
Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information.  Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.").  See, e.g., BancorpServs., L.L.C. v. SunLifeAssur. Co. of Canada (US.), 687 F.3d 1266, 1280-81 (Fed. Cir. 2012) (determining that, in light of the written description, the claims at issue involved "mere mathematical computation" and were directed to an abstract idea); 
	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.

2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
	Here, claims 1, 10, and 13 only recite a “processors” and “computer-readable non-transitory recording medium” performing steps.  These are generic computer components which perform generic computer functions.  Notably, these three elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 1, 10, and 13 as a whole.
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.

2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  

These computer functions are well-understood, routine, and conventional activities.  See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information"); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2015) ("That a computer receives and sends the information over a network--with no further specification--is not even arguably inventive"); Alice, 573 U.S. at 224-26 (basic calculating, receiving, storing, sending information over networks insufficient to add an inventive concept).
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “processors” and “computer-readable non-transitory recording medium” amount to no more than mere instructions to 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claims 1, 10, and 13 recite “and the relational graph that does not display an event other than the anomalous event and the related event among the events on the display screen”.
Applicant identifies Specification paragraphs [0048] – [0052] and Figures 3-5 as providing support for the claim amendment.  However, the examiner’s review of the entire specification and figures, with attention to the identified portions, did not reveal support for the amendment.  There does not appear to be a paragraph or figure which supports the concept of the anomalous event and the related event being the only events displayed in the graph on the screen, and “among the events on the display screen”.  
It is unclear if this language is trying to narrow the scope such that only a single element, with its connections to only one anomalous event and one related event, are the only two events that may be displayed.  If this were the case, then claims 5 and 6, for example, would impermissibly recite a broad limitation (“every event” in claim 5) after a narrow limitation (“does not display” in claim 1).  See MPEP § 2173.05(c).
On the other hand, if Applicant did intend to claim the negative limitation, then it does not have basis in the original disclosure.  See MPEP § 2173.05(i).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1, 10, and 13 recite “and the relational graph that does not display an event other than the anomalous event and the related event among the events on the display screen”.
First, it is unclear what the phrase “and the relational graph that” is intended to mean.  If the word “that” should be deleted from the amendment, then it appears to result in the interpretations discussed above in the § 112(a) rejection.  On the other hand, if “that” must be given weight in claim interpretation, it is unclear how the word affects the rest of the recited limitation.
between the elements as a side”.  It is unclear how only one element can be introduced in the claims, but plural elements are later referenced without antecedent basis or an explanation for how a single element may have a side (edge) between itself.
The dependent claims are rejected based on their dependency of the rejected independent claims.

Remarks on Prior Art References Cited Below
	The prior art references cited in the § 103 claim rejections below were identified in Applicant’s IDS filed on 05/29/2018.  The examiner notes that in the “Foreign Patent Documents” section of the IDS, the Applicant identifies that the foreign document numbers disclosed correspond to US counterpart applications disclosed in the “U.S. Patent Application Publications” section.
	The examiner notes that the Japanese patent applications, which form the basis for the foreign priority claims of the references cited, have filing dates which are outside of the grace period for the foreign priority claim of the present application under 35 U.S.C. 102(b)(1)(A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 & 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0075746 A1 (claiming foreign priority to JP 2014-058496, cited in Applicant’s IDS filed 05/29/2018, hereinafter “Nomura ‘746”) in view of US 2017/0132060 A1 (claiming foreign priority to JP 2014-058497, cited in Applicant’s IDS filed 05/29/2018, hereinafter “Nomura ‘060”).

	Regarding claim 1, Nomura ‘746 teaches
An assistance apparatus comprising: 
one or more processors forming [Nomura ‘746, Figure 8 and ¶ 0091, central processing unit]
acquisition unit which acquires, for an element related to an event detected as an anomalous event among events between a plurality of elements, an event that is related to the element and is different from the anomalous event, as a related event [Nomura ‘746, ¶¶ 0129-0131, event logs are aggregated and generates a relationship graph, and calculates a criterion to determine whether a new event is normal or abnormal; also ¶ 0144, relationship graphs generated based on same or similar behaviors].

Nomura ‘746 does not explicitly teach generation unit which generates, based on the anomalous event and the related event, a relational graph that has the element as a vertex and a relation between the elements as a side and represents each of the anomalous event and the related event, in which the related event is displayed on a display screen in a mode different from a mode of the anomalous event. 

However, Nomura ‘060 teaches 
generation unit which generates, based on the anomalous event and the related event, a relational graph that has the element as a vertex and a relation between the Nomura ‘060, Figures 17 & 18 and ¶ 0171, error detection unit outputs a normal model to allow the user to compare and refer to the normal diagram and a diagram for representing an error], and the relational graph that does not display an event other than the anomalous event and the related event among the events on the display screen [Nomura ‘060, ¶ 0175]. 

Nomura ‘746 and Nomura ‘060 are analogous art because they are in the same field of endeavor, system monitoring and graphical representations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the anomalous event detection teachings of Nomura ‘746 with the relational graphing techniques taught by Nomura ‘060 to achieve improved monitoring, graphical representation, and information retrieval for a monitored system by improving error detection modeling.  See Nomura ‘060, paragraphs [0002] and [0018].  Additionally, these two references are by the same Applicant and the same inventive entity.

	Regarding claim 2, the combination of Nomura ‘746 and Nomura ‘060 teaches the assistance apparatus according to claim 1, further comprising 
acceptance unit which accepts an input of a display condition [Nomura ‘746, ¶ 0204, query processing unit receives a query including arbitrary conditions], 
Nomura ‘746, ¶ 0205, data retrieval and output]. 

Regarding claim 3, the combination of Nomura ‘746 and Nomura ‘060 teaches the assistance apparatus according to claim 1, further comprising 
acceptance unit which accepts an input of a display condition [Nomura ‘746, ¶ 0204, query processing unit receives a query including arbitrary conditions], 
wherein the generation unit generates the relational graph representing the anomalous event that matches the display condition and the related event [Nomura ‘746, ¶ 0205, data retrieval and output]. 

Regarding claim 5, the combination of Nomura ‘746 and Nomura ‘060 teaches the assistance apparatus according to claim 1, wherein the acquisition unit acquires, as the related event, every event related to at least one of a plurality of elements related to the anomalous event [Nomura ‘746, ¶ 0232, clustering vertices of relationship graph into communities]. 

Regarding claim 6, the combination of Nomura ‘746 and Nomura ‘060 teaches the assistance apparatus according to claim 1, wherein the acquisition unit acquires, as the related event, a predetermined number of events chosen in an order in which the event occurrence time is new, or a predetermined number of events chosen in descending order of number of occurrences out of events that occur in a certain past Nomura ‘746, ¶ 0233, subgraph patterns appearing at the first to k-th highest frequencies are extracted]. 

Regarding claim 7, the combination of Nomura ‘746 and Nomura ‘060 teaches the assistance apparatus according to claim 1, wherein the acquisition unit acquires, for a related element related to an element of the anomalous event, an event related to the related element as the related event [Nomura ‘746, ¶¶ 0231 & 0232, mining request designates details of analysis such as clustering nodes of a community, which would involve all related nodes in that community]. 

Regarding claim 8, the combination of Nomura ‘746 and Nomura ‘060 teaches the assistance apparatus according to claim 1, further comprising detection means for detecting unit which detects the anomalous event [Nomura ‘746, ¶ 0122 (event monitoring means) and ¶ 0123 (indirect recognition of a data transmission relationship)]. 

Regarding claim 9, the combination of Nomura ‘746 and Nomura ‘060 teaches the assistance apparatus according to claim 1, further comprising display unit that includes the display screen and displays the relational graph on the display screen [Nomura ‘746, ¶ 0098, output unit implemented in a display]. 

Claims 10-12 recite methods corresponding to the elements of claims 1-3, respectively, and are rejected for the same reasons discussed above.

Claims 13-15 recite a computer-readable non-transitory recording medium corresponding to the elements of claims 1-3, respectively, and are rejected for the same reasons discussed above.
The additional computer-readable non-transitory recording medium of these claims is taught by Nomura ‘746 [Nomura ‘746, ¶ 0101].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Nomura ‘746 in view of Nomura ‘060, and further in view of US 2012/0150873 A1 (cited in Applicant’s IDS filed 05/29/2018, hereinafter “Tokai”).

Regarding claim 4, the combination of Nomura ‘746 and Nomura ‘060 teaches the assistance apparatus according to claim 1, but does not explicitly teach wherein the acquisition unit acquires, for an element included between an element related to the anomalous event and a related element within a predetermined number of hops, an event related to the element as the related event.

However, Tokai teaches wherein the acquisition unit acquires, for an element included between an element related to the anomalous event and a related element within a predetermined number of hops, an event related to the element as the related event [Tokai, ¶¶ 0028 & 0029, a specified number of hops in a search may be defined, and nodes which satisfy the criteria are returned].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Scott A. Waldron/Primary Examiner, Art Unit 2152